Citation Nr: 0903127	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-00 813	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Basic eligibility for education benefits under Chapter 1606, 
Title 10, United States Code (Montgomery GI Bill - Selected 
Reserve (MGIB-SR)).


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel





INTRODUCTION

The veteran had active military service from August 2000 to 
June 2003, and additional service with the United States Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 decision in which the 
Education Regional Processing Office (RPO) in St. Louis, 
Missouri, denied entitlement to education benefits under the 
MGIB-SR program on the basis that the Department of Defense 
(DoD) determined that he was not eligible. The veteran filed 
a notice of disagreement (NOD) later in September 2006, and 
the RPO issued a statement of the case (SOC) in November 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in December 2006.

In his VA Form 9, the veteran requested a Board hearing at 
the RO in Chicago, Illinois.  A hearing was scheduled in 
March 2008, but the veteran failed to appear.  The hearing 
notice was not returned from the U.S. Postal Service as 
undeliverable, and no request to reschedule the hearing has 
been received.  Under these circumstances, the veteran's 
Board hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  DoD has determined that the veteran is not eligible for 
education benefits under the MGIB-SR program.




CONCLUSION OF LAW

The claim of entitlement to education benefits under the 
MGIB-SR program is without legal merit.  10 U.S.C.A. §§ 
16131, 16132 (West 2002 & Supp. 2008); 38 C.F.R. § 21.7540 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the instant case, the veteran has been notified of the 
basis for the denial of his claim, and has been afforded 
ample opportunity to respond.  The Board thus finds that any 
duties to notify and assist owed him have been fulfilled.  As 
explained below, the claim is being denied as a matter of 
law.  Hence, the duty to notify and assist provisions of the 
VCAA are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that the duties imposed 
by the VCAA do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence).


II.  Analysis

The MGIB-SR program (Chapter 1606, of Title 10, United States 
Code) is an educational assistance program enacted by 
Congress.  This program is for members of the Selected 
Reserve of the Army, Navy, Air Force, Marine Corps, and Coast 
Guard, and the Army and Air National Guard.  The Reserve 
components decide who is eligible for the program.  VA makes 
the payments for the program.  Chapter 1606 assists eligible 
persons to further their education after high school.  It 
provides educational assistance for people enrolled in 
approved programs of education or training.  It is the first 
such program that does not require service in the active 
Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 
21.7540 (2008).

A reservist may initially become eligible when he or she 
enlists, reenlists, or extends an enlistment as a reservist 
so that the total period of obligated service is at least 6 
years from the date of such enlistment, reenlistment, or 
extension; or when he or she is appointed, or is serving as a 
reserve officer and agrees to service in the Selected Reserve 
for a period of not less than 6 years in addition to any 
other period of obligated service in the Selected Reserve.  
10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540(a)(1) 
(2008).  The reservist must also complete his or her initial 
period of active duty for training (ACDUTRA); must be 
participating satisfactorily in the Selected Reserve; must 
not have elected to have his or her service in the Selected 
Reserve credited toward establishing eligibility to benefits 
provided under 38 U.S.C., Chapter 30; and must have met the 
requirements for a secondary school diploma (or an 
equivalency certificate) before applying for educational 
assistance.  38 C.F.R. § 21.7540(a)(2)-(5) (2008).

The Board notes that the veteran was initially denied 
education benefits in April 2006.  At that time, the RPO 
informed the veteran that it did not appear he was eligible 
for benefits under the MGIB-SR program because DoD had 
determined that he did not have a 6-year obligation with the 
Selected Reserve.  In May 2006, the veteran notified VA that 
he had extended his Selected Reserve obligation, which 
originally began November 29, 2005 and was scheduled to end 
on October 15, 2010.  He submitted an Oath of Extension of 
Enlistment or Reenlistment form (DA Form 4836) indicating 
that he had extended his obligation to April 15, 2012.  The 
form was signed and dated by the veteran and a commissioned 
officer in April 2006.  

A note in the file indicates the RPO contacted DoD in June 
2006 and was informed that there was no 6-year contract on 
file to verify eligibility under the MGIB-SR program.

In August 2006, the veteran submitted an application for 
education benefits (VA Form 22-1990).  He also submitted a 
Notice of Basic Eligibility (NOBE) form, which indicated that 
his date of basic eligibility was December 12, 2000.  The 
NOBE form was signed by the veteran's commanding officer (J. 
R.) in May 2006.  Later that month in August 2006, the RPO 
once again contacted DoD and was informed that there was no 
6-year contract on file with the Selected Reserve.

In October 2006, the RPO contacted DoD and noted that the 
veteran had submitted NOBE form with a date of basic 
eligibility that was legally impossible.  The RPO stated that 
it appeared that the NOBE form was signed by someone other 
than the unit administrator.  DoD responded by stating that 
there was still no 6-year contract with the Selected Reserve 
in the veteran's records and that the veteran should contact 
his unit to have the paperwork submitted to the appropriate 
office.

In the instant case, DoD has determined that the veteran is 
not eligible for education benefits under the MGIB-SR program 
because there is no 6-year contract of obligation in the 
veteran's records.  The veteran contends that he has signed 
an extension of his original obligation, which would make his 
total obligation over 6 years.  Obviously there is some 
question as to whether the veteran has submitted a 
6-year contract to the appropriate officials with DoD; but, 
regardless, VA has no authority to change the information 
provided by DoD.  Therefore, the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
(1994).

As a final point, it is noted that, while the Board has no 
authority to change the information provided by DoD or to 
grant the benefits sought on an equitable basis, the veteran 
is urged to contact his unit administrator and Human 
Resources Command (HRC) Army Reserve Education Center in St. 
Louis, Missouri, for clarification of this matter.  As 
regards the matter of equitable relief, the Board points out 
that the authority to award such relief under 38 U.S.C.A. § 
503(a) (West 2002) is committed to the discretion of the VA 
Secretary, and the Board is without jurisdiction to consider 
that which is solely committed to the Secretary's exercise of 
that discretion..  See McCay v. Brown, 9 Vet. App. 183, 189 
(1996).


ORDER

As basic eligibility for education benefits under Chapter 
1606, Title 10, United States Code (MGIB-SR program) is not 
established, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


